Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 24-25 and 27-44 are pending and currently under prosecution.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 121 for benefit of the earlier filing date of applications, is acknowledged.  

Claim Objections
4.	Claim 29 is objected to because of the following informalities:  
	Claim 29: “non-small cell cancer (NSLC)” should be "non-small cell lung cancer (NSLC)”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 40-42 contain the trademark/trade name(s): Dako HercptestTM and Dako HER2 FISH Pharm DxTM. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name(s) is/are used to identify/describe particular detecting reagent and, accordingly, the identification/description is indefinite.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 24-25, 27, 34 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geierstanger et al. (WO 2014/124316, published on 14 August 2014, IDS).
	Claims 24-25, 27, 34 and 38 are herein drawn to a method of treating a HER2 expressing cancer in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of a composition comprising an antibody drug conjugate of the formula: Ab-(L-D), wherein: (a) Ab is an antibody that binds to HER2 and comprises (1) a heavy chain variable region comprising three CDRs comprising SEQ ID NOs:2, 3 and 4; (2) a heavy chain constant region of any of SEQ ID NOs:17; (3) a light chain variable region comprising three CDRs comprising SEQ ID NOs:8, 9 and 10; (4) a light chain constant region of any of SEQ ID NOs:41; and (b) L-D is a linker-drug moiety, wherein L is a linker, and D is a drug.
	Geierstanger et al. teach a method of treating cancer in a subject comprising administering to the subject the trastuzumab Cys-MMAF antibody-drug conjugate; see entire document, e.g. Example 12. Geierstanger et al. teach cancer includes breast cancer and lung cancer; see page 114. Geierstanger et al. teach the cancer cells express high or low copy numbers of HER2; see Example 8.
Geierstanger et al. teach a method for site specific antibody-drug conjugate by replacing at least one native amino acid in the constant region of a parental antibody with cysteine for attachment of a chemical moiety (e.g., payload/drug moiety) to form an immunoconjugate with good efficiency and stability; see title, abstract, pages 4-11. Geierstanger et al. teach the antibody is trastuzumab, the drug is MMAF or MMAE; see Examples 2-3 and 6, pages 27 and 94.
	Geierstanger et al. teach the antibody-drug conjugate of the formula: Ab-(LU-X)n, wherein Ab is an antibody, LU is a linker, X is drug moiety; see page 38.
	The instant application teaches trastuzumab (VH CDRs of SEQ ID NOs:2-4 and VL CDRs of SEQ ID NOs:8-10, the heavy chain constant region is SEQ ID NO: 17 and the light chain constant region is SEQ ID NO: 41); see [0013] of the published application. Thus, the trastuzumab Cys-MMAF antibody-drug conjugate of Geierstanger et al. should have the same sequences as the instant claim 24 directed.

11.	Claims 24-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO 2015157592, published on 15 October 2015, filed on 10 April 2015, IDS).
	Claims 24-25 and 27-28 are herein drawn to a method of treating a HER2 expressing cancer in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of a composition comprising an antibody drug conjugate of the formula: Ab-(L-D), wherein: (a) Ab is an antibody that binds to HER2 and comprises (1) a heavy chain variable region comprising three CDRs comprising SEQ ID NOs:2, 3 and 4; (2) a heavy chain constant region of any of SEQ ID NOs:17; (3) a light chain variable region comprising three CDRs comprising SEQ ID NOs:8, 9 and 10; (4) a light chain constant region of any of SEQ ID NOs:41; and (b) L-D is a linker-drug moiety, wherein L is a linker, and D is a drug.
Li et al. teach a method of treating triple negative breast cancer in a subject comprising administering the subject the trastuzumab-drug conjugate; see entire document, e.g. [0008] and [0603]. Li et al. teach there is a linker between the anti-HER2 antibody and the drug; see [0277].
The instant application teaches trastuzumab (VH CDRs of SEQ ID NOs:2-4 and VL CDRs of SEQ ID NOs:8-10, the heavy chain constant region is SEQ ID NO: 17 and the light chain constant region is SEQ ID NO: 41); see [0013] of the published application. Thus, the trastuzumab-drug conjugate of Li et al. should have the same sequences as the instant claim 24 directed.

12.	Claims 24-25, 27 and 29-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crocker et al. (US 20090098115, published on 04/16/2009).
	Claims 24-25, 27 and 29-39 are herein drawn to a method of treating a HER2 expressing cancer in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of a composition comprising an antibody drug conjugate of the formula: Ab-(L-D), wherein: (a) Ab is an antibody that binds to HER2 and comprises (1) a heavy chain variable region comprising three CDRs comprising SEQ ID NOs:2, 3 and 4; (2) a heavy chain constant region of any of SEQ ID NOs:17; (3) a light chain variable region comprising three CDRs comprising SEQ ID NOs:8, 9 and 10; (4) a light chain constant region of any of SEQ ID NOs:41; and (b) L-D is a linker-drug moiety, wherein L is a linker, and D is a drug.
	Crocker et al. teach a method of treating cancer in a subject comprising administering to the subject the Trastuzumab-MC-vc-PAB-MMAF antibody drug conjugate; see entire document, e.g. [0017], Example 2. 
The instant application teaches trastuzumab (VH CDRs of SEQ ID NOs: 2-4 and VL CDRs of SEQ ID NOs: 8-10, the heavy chain constant region is SEQ ID NO: 17 and the light chain constant region is SEQ ID NO: 41); see [0013] of the published application. Thus, the Trastuzumab-MC-vc-PAB-MMAF antibody drug conjugate of Crocker et al. should have the same sequences as the instant claim 24 directed.
For claims 25, 27 and 29, Crocker et al. teach cancer includes breast cancer, lung cancer and non-small cell lung cancer; see [0103].
For claims 30 and 32, Crocker et al. teach that the subject responds poorly for treatment with trastuzumab alone or in combination with other therapeutic agents; see abstract, [0015-0016], [0020], [0028], [0105], [0154] and [0192].
For claims 31 and 33, Crocker et al. teach the therapeutic agent includes taxane; see [0123], [0126] and [0133].
For claims 34-39, Crocker et al. teach the tumors with 1+ scores may be characterized as having low overexpression of HER2, those tumors with 2+ scores may be characterized as moderately overexpressing HER2, and those tumors with 3+ scores may be characterized as highly overexpressing HER2; and HER2 overexpression may be analyzed by IHC, e.g., using the HERCEPTESTTM (Dako), FISH assay is used to determine the extent of ErbB2 gene amplification in the tumor; see [0120-0122].

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 24 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Crocker et al. (US 20090098115, published on 04/16/2009) in view of CN106459212A (filed on 02/07/2015) evidenced by machine-translation of CN106459212A (07/27/2022).
	Claims 40-42 are herein drawn to the method of claim 35, wherein IHC is performed using a Dako HercptestTM assay and FISH is performed using a Dako HER2 FISH Pharm DxTM assay.	
The teachings of Crocker et al. have been set forth in the above rejection of claims 24-25, 27 and 29-39 under 35 U.S.C. 102(a)(1).
	Although Crocker et al. teach HER2 overexpression may be analyzed by IHC, e.g., using the HERCEPTESTTM (Dako), FISH assay is used to determine the extent of ErbB2 gene amplification in the tumor; see [0120-0122]; however, Crocker et al. do not teach FISH is performed using a Dako HER2 FISH Pharm DxTM assay.
	However, this deficiency is remedied by CN106459212A.
	CN106459212A teaches HER2 (ERBB2) overexpression may be analyzed by Dako HercptestTM assay and Dako HER2 FISH Pharm DxTM assay; see entire document, e.g. [0035] of machine-translation of CN106459212A.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer in a subject comprising administering to the subject the Trastuzumab-linker-MMAF antibody drug conjugate, and determine HER2 (ERBB2) overexpression by Dako HercptestTM assay and Dako HER2 FISH Pharm DxTM assay. One would have been motivated to do so because Crocker et al. teach a method of treating cancer in a subject comprising administering to the subject the Trastuzumab-linker-MMAF antibody drug conjugate, and determining HER2 overexpression by IHC using the HERCEPTESTTM (Dako), FISH assay is used to determine the extent of ErbB2 gene amplification in the tumor; CN106459212A teaches HER2 (ERBB2) overexpression may be analyzed by Dako HercptestTM assay and Dako HER2 FISH Pharm DxTM assay. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the FISH assay of Crocker et al. for another FISH assay of CN106459212A, because simple substitute the FISH assay of Crocker et al. for another FISH assay of CN106459212A would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision January 2018), the following rationales to support rejection under 35 U.S.C. 103 are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitute the FISH assay of Crocker et al. for another FISH assay of CN106459212A would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Conclusion
16.	Claims 24-25 and 27-42 are rejected. Claims 43-44 are objected to as being dependent upon a rejected base claim.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642